[TextBox: [img-media_image1.png]]United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



GENENTECH, INC.
1 DNA WAY
SOUTH SAN FRANCISCO CA 94080

In re Application of 				:	
XIONG et al.					:	DECISION ON PETITION
Serial No.:  16/828,408			:	UNDER CFR § 1.181
Filed:  March 24, 2020	   	         	:
Docket No.:  P35381-US			:


This letter is in response to the petition filed by applicant under 37 CFR § 1.181 on March 25, 2022 to request withdrawal of the finality of the Office action dated January 25, 2022, as well as withdrawal of the objections set forth therein.

BACKGROUND 
Relevant parts of the prosecution history are summarized below.
The examiner mailed a non-final Office action to applicant on October 7, 2021. Claims 1-3, 5-9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, 85 and 88 were pending. Claims 1-3, 5-7, 9, 12, 14, 17, 20, 27, 30 and 85 were rejected. Claims 8, 23, 26, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, and 88 were withdrawn from consideration.  
The specification, particularly the title and abstract, and claims 1, 3, 5, 6, 7, 9, 12, 14, 17, 20, 27, 30, and 85 were objected to. Additionally, various claims were rejected under 35 U.S.C. § 112(b), 35 U.S.C. § 102(a)(1), under the judicially-created basis that the claims contain an improper Markush grouping of alternatives, and/or on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,233,978, and independently over claim 30 of U.S. Patent No. 10,081,627.
In response thereto, applicant submitted claim amendments and remarks on January 7, 2022, addressing the objections and rejections set forth in the Office action of October 7, 2021. 
The examiner mailed to applicant a final Office action on January 25, 2022. The rejection and objections were maintained and/or modified in view of the claim amendments. 
On March 25, 2022, applicant submitted a petition requesting the withdrawal of the finality of the Office action of January 25, 2022, and withdrawal of the objections set forth therein.  

DISCUSSION

The petition and the file history have been carefully considered.
In the petition filed by applicant on March 25, 2022, applicant asserts “the Office has no basis to require Applicant to make the suggested changes to the Title of the ‘408 Application and the specific language of the claims under objection.” Applicant requests withdrawal of the objections made to the claims and title of the ‘408 application, and withdrawal of the finality of the January 25, 2022 Office action, “at least because the Objections to the Title and Claims are simply restated without addressing Applicant’s previously made arguments thereto.”
Regarding the objection to the title, applicant contends that the title is “brief, but technically accurate and descriptive and … contain[s] fewer than 500 characters.” Thus, applicant declines to amend the title of the ‘408 application and requests that the objection be withdrawn.
37 CFR § 1.72(a) states:
The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76), the title of the invention should appear as a heading on the first page of the specification.
The Office action of January 25, 2022 notes that the “title of the invention is not technically accurate and descriptive,” and requires a new title that is indicative of the invention. However, this is no explanation as to why the title is not accurate and does not meet the requirements set forth under 37 CFR § 1.72(a). In the absence of any clear indication as to why the title provided by applicant does not adhere to 37 CFR § 1.72(a), applicant’s request for the objection to the title be withdrawn is GRANTED.
Regarding the objection to the claims, applicant states:
The Office’s “objection” to claims for unstated deficiencies should be withdrawn or held in abeyance until such time as a specific lack of clarity (e.g.) under 35 U.S.C. § 112(a) can be identified.
The various suggested claim language offered by the Examiner (such as for claims 3, 5, …) is neither necessary nor prompted by any shortfalls in clarity deriving from the existing claim language. For example, the change “Form D that exhibits” to “wherein Form D is characterized by” in claim 3 (and similarly in other claims) is not an amendment that Applicant should be required to make.
In making objections to the claims, the Office action of January 25, 2022 states that the objections are made “for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or Improper Markush Grouping.” However, the objection of claims for minor informalities should not rise to the level of clarity since clarity lends to the indefiniteness of a claim, which is addressed under 35 U.S.C. § 112(b), nor should objections to claims be used “to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or Improper Markush Grouping.” A review of the claim objections does not show the informality issues to be related to spelling and/or inconsistencies in the language used. Rather, the requested corrections appear to relate to examiner preference, which is not the intent for making claim objections. Thus, the Applicant’s request for the objection to the claims be withdrawn is GRANTED. 
Regarding the request to withdraw finality, MPEP 706.07(a) provides guidance on when a second or any subsequent actions on the merits shall be final. Particularly, it states “a second or subsequent action on the merits can be made final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).” The petition filed by applicant does not provide any indication that the examiner introduced a new ground of rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Thus, the request to withdraw finality is DISMISSED.


DECISION

Accordingly, the petition filed by Applicant on March 25, 2022, is GRANTED-IN-PART. Specifically, the request to withdraw the objections to the title and claims, is GRANTED, but the request to withdraw finality of the Office action dated January 25, 2022, is DISMISSED. 

Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, Technology Center 1600